PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties that the judgment of the District Court in this cause may be reversed upon the authority of United States of America v. Kansas Flour Mills Corporation, 62 S.Ct. 232, 86 L.Ed. —, decided by the Supreme Court of the United States on December 8, 1941, and good cause therefor appearing, it is ordered that a judgment be filed and entered pursuant to stipulation reversing the judgment of the District Court and directing said District Court to enter judgment in favor of the United States of America upon its counter-claim, and that the mandate of this court in this cause issue forthwith.